DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 39-50, in the reply filed on 8/8/22 is acknowledged.
Claims 51-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  
Claim Rejections - 35 USC § 112-2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 39-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 is vague and indefinite due to the phrase as a product-by-process: “having reduced capacity to transport folate … by functionally deleting folate transporter (FolT) function”. The actual mutation or deletion is not defined. In fact, the mutation is not limited to the FolT gene but could be at any other gene encoding a protein indirectly controlling the expression or function of FoIT.  In addition, a mutation introduced by recombinant methodology cannot be discriminated from a naturally occurring mutation (e.g. an SNP).  As a consequence, it appears claim 1 covers any bacterium having “reduced folate transport capacity”, but reduced compared to what?  The claim does not define how the reduced ability is performed. The application provides sufficient disclosure only for deletion/inactivation of the folate transporter gene. Therefore, this is an essential feature that should be defined in the claim. Appropriate clarification and/or correction is required.
Claim 40 is vague and definite due to the phrase “classifiable as a Streptococcus” as it is vague.  The term should positively state that the bacterium “is” a Streptococcus.  Further, the term ‘preferably as a S.suis” leaves the claim vague and indefinite because it is unclear whether this narrower limitation is a limitation.  Appropriate clarification and/or correction is required.
Claim 43 is vague and definite because the phrase “preferably having a mutation of R in the peptide domain of FYRKP” leaves the claim vague and indefinite because it is unclear whether this narrower limitation is a limitation.  Additionally, it is unclear what mutation is encompassed by this definition.  Is this a deletion, a substitution, etc.?  The claim refers to the peptide domain FYRKP. No reference to a sequence is given. It seems that such a mutant can only make sense if it relates to a mutant wherein the FolT has said FYRKP sequence (such as S. suis). It is apparent from the alignment in Fig. 4 that many bacterial FolT do not have said sequence, nor any sequence similar to it. It seems that claim 43 should be limited to an S. suis bacterium.  Is residue R (in the wildtype) mutated to something else, or is the R residue the resulting mutated residue in the mutant? The description seems to indicate that the R in S. suis FolT should be mutated to another residue to abolish folate binding. The metes and bounds of the invention cannot be understood. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim 48 is drawn to a method which fails to recite any positive method steps.  The claim merely recites “using the composition to produce the vaccine” which fails to tell you how this is to be accomplished, e.g., omits essential method steps.  Appropriate clarification and/or correction is required.
Claim 50 is vague and definite due to the phrase “preferably a pig” leaves the claim vague and indefinite because it is unclear whether this narrower limitation is a limitation. Further, it is unclear how the kit would be different for ‘a pig’ over a different animal.   Appropriate clarification and/or correction is required.
Claim Rejections – 35 USC § 112-Deposit Requirements
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The specification lacks complete deposit information for the deposit of the mutants CBS 140425 and CBS 143192.  Because it is not clear that the properties of these mutants are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because actual deposited mutant is required in the claim, a suitable deposit for patent purposes is required.  
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

If the deposit was made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by Applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 39-49 are rejected under 35 U.S.C. 101 because the claims read on a product of nature.  Claim 39 defines the bacterium as product-by-process: “having reduced capacity to transport folate…by functionally deleting folate transporter (FolT) function”. The mutation is not limited to the FolT gene but could be at any other gene encoding a protein indirectly controlling the expression or function of FolT.  In addition, a mutation introduced by recombinant methodology cannot be discriminated from a naturally occurring mutation, e.g., an SNP.  A product by process formulation does not necessarily render the resulting product novel.  Claim 39 covers any bacterium having ‘reduced folate transport capacity’ (reduced compared to what?).  Figure 4 of Applicants’ specification shows that Streptococcus gallolyticus has the FYGKP domain and which Applicants have defined as a mutant which will have abolished or severely reduced folate transporter function.  The S. gallolyticus is naturally-occurring and meets the structural limitations of the claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 39, 41, 42, 46, 47, 48 and 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eggeling et al (WO 2007045210).
A method of increasing the yield of L-serine in fermentations by blocking the     biosynthesis of folates is described.  For this the enzymes and genes involved in the biosynthesis of the folic acid can be completely turned-off or at least reduced in their activity.  This also increase the yields of cysteine, methionine, and tryptophan.  Strains of Corynebacterium glutamicum in which several genes of folate biosynthesis were deleted were constructed.  The C. glutamicum bacteria in which several genes of folate biosynthesis were deleted or reduced in their activity (reduced in activity reads on ‘having reduced expression of FolT; instant claim 42) anticipate instant claim 1 which recites any bacterium having reduced capacity to transport folate wherein said capacity has been reduced by functionally deleting folate transporter function.  The terms “immunogenic composition” and “vaccine” are intended uses only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Claim 48 is included in this rejection since the claim fails to provide any method steps and the bacterium of the prior art in a pharmaceutically carrier, e.g., water, would meet the minimum requirements of the claim.

5.	Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al (J. Supramolecular Structure. 6(32): 239-247. March 1, 1977); reference provided by Applicants and cited on 8/13/19 IDS.
Henderson discloses a bacterium (L. casei) being a folate transport mutant (see p. 240, paragraph 2). Without disclosing what exactly is mutated, the mutation results in defective folate transport, which falls under the functional definition of the mutant according to claim 39 (“functionally deleting folate transporter function”). Thus, Henderson anticipates the subject matter of claim 39.  Page 245 teaches that in each cell line which contain a defective folate transport system, a reduction in the transport of folate was accompanied by a comparable loss in ability to bind folate.  

6.	Claim(s) 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahrwheiler et al (J. Bacteriol. July 1988. 170(7): 3301-3304); reference provided by Applicants and cited on IDS 10/6/20.
Arhweiler et al teach a strain of E.coli with the fol gene deleted for use in mutagenesis experiments.  Thus, Arhwieler anticipates the subject matter of claim 39.  The mutation results in defective folate transport, which falls under the functional definition of the mutant according to claim 39 ("functionally deleting folate transporter function").

7.	Claim(s) 39-42 and 46-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (Infect. Immun. ASM for Microbio. 69(3): 1961-1966. March 1, 2001); reference provided by Applicants and cited on IDS 8/13/19.
Smith et al discloses the weakly pathogenic Streptococcus suis strain S735. This strain has the -35 region (in the promoter region) comprising TGGTCA. In addition, it has an altered orf2 protein (shortened, see Fig. 3). Smith suggests that the orf2 (and orf8) may play a role in virulence (p. 1964, right hand column, second paragraph to p. 1965, right hand column, first paragraph). The present application shows that this SNP (TGGACA to TGGTCA, falling under “mutant”) is responsible for reduced expression of FolT (ORF2 in Smith). Even though Smith is not conclusive on the mechanism by which strain S735 is attenuated, the attenuated strain itself is disclosed. Said S735 strain, as disclosed in Smith, falls under the broad scope of claim 39 (functional definition: function of FolT deleted). The terms “immunogenic composition” and “vaccine” are intended uses only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Claim 48 is included in this rejection since the claim fails to provide any method steps and the bacterium of the prior art in a pharmaceutically carrier, e.g., water, would meet the minimum requirements of the claim.
Claim Rejections – 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 39-43 and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for mutant S.suis bacterium in which the FolT gene has been deleted or mutated in order to reduce or eliminate the S.suis from producing folate, does not reasonably provide enablement for the full breadth of the claims which allow for any Genus/species of bacterium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The instant specification is drawn to the mutation of the FolT gene in S.suis in order to produce attenuated strains of S.suis to be used as vaccines.  The instant specification does not enable the full scope of the claims.  The reference to "having a mutation of R in the peptide domain FYRKP" in claim 43 lacks clarity as recited in the 112, 2nd paragraph above, because it is unclear if residue R (in the wildtype) mutated to something else, or is the R residue the resulting mutated residue in the mutant? The description seems to indicate that the R in S. suis FolT should be mutated to another residue to abolish folate binding. However, claim 43 covers any mutant bacterium having FY[not R]KP. There is no sequence provided in the claim.  The claim only makes sense if it relates to S.suis, e.g., wherein the FolT has said FY?KP sequence.  It is apparent from the alignment in Applicant’s Figure 4 that many bacterial FoT do not have this FYRKP sequence, nor any sequence similar to it.  The claim should be limited to S.suis. Accordingly, Applicants are not enabled for the claim as instantly written.
Fig. 4 shows that SGis residue R (in the wildtype) mutated to something else, or is the R residue the resulting mutated residue in the mutant? The description seems to indicate that the R in S. suis FolT should be mutated to another residue to abolish folate binding. Thus claim 5 covers any mutant bacterium having FY[not R]KP. Claim 50 is drawn to a kit for preferably vaccinating a pig against S.suis, but does not require the mutant strain to be from S.suis. In the prior art rejections cited above, it is shown that functional FolT mutants are found in completely different Genus of bacterium, i.e., Corynebacterium glutamicum, E.coli, L.casei, and would not effectively work as a kit for vaccinating an animal/pig against S.suis.  The claims should be limited to Streptococcus suis.

Status of Claims:
No claims are presently allowed.  
	The deposited strains in instant claims 43 and 44 both have a deletion in the FolT gene resulting in attenuation.  The closest prior art documents do not relate to FolT. Furthermore, the cited Smith document Smith et al (Infect. Immun. ASM for Microbio. 69(3): 1961-1966. March 1, 2001) which is the only prior art rejection above which refers specifically to Streptococcus suis does not point explicitly at FolT (eORF2) as a virulence factor. Smith compares the virulent strain V10 to the weakly pathogenic strain S735 and identifies a V10 DNA fragment providing for virulence (pbCOM-V10). This fragment comprises 4 ORFs as well as regulatory sequences (see Fig. 3). Two of the ORFs (ORF2 and ORFS3) show multiple differences between the two strains and so do the regulatory sequences (e.g. in a putative promoter region at -35) (see p. 1964, right hand column, paragraph 2 to p. 1965, right hand column, paragraph 1). Thus, Smith leaves open which part of the V10 sequence could be responsible for reduced virulence. In addition, Smith does not provide evidence that the weakly pathogenic S735 strain can be used as a vaccine.  FolT gene is not identified as the factor responsible for virulence. 


Prior art not presently relied upon, not currently made of record:

DOCUMENT NUMBER:         142:172131
TITLE:                   An alternative pathway for reduced folate biosynthesis
                         in bacteria and halophilic archaea
AUTHOR(S):               Levin, Itay; Giladi, Moshe; Altman-Price, Neta;
                         Ortenberg, Ron; Mevarech, Moshe
CORPORATE SOURCE:        Department of Molecular Microbiology and
                         Biotechnology, Tel Aviv University, Tel Aviv-Jaffa,
                         69978, Israel
SOURCE:                  Molecular Microbiology (2004), 54(5), 1307-1318
                         CODEN: MOMIEE; ISSN: 0950-382X
DIGITAL OBJECT ID:       10.1111/j.1365-2958.2004.04339.x
PUBLISHER:               Blackwell Publishing Ltd.
DOCUMENT TYPE:           Journal
LANGUAGE:                English
AB   Whereas tetrahydrofolate is an essential cofactor in all bacteria, the
     gene that encodes the enzyme dihydrofolate reductase (DHFR) could not be
     identified in many of the bacteria whose genomes have been entirely
     sequenced.  In this communication we show that the halophilic archaea
     Halobacterium salinarum and Haloarcula marismortui contain genes coding
     for proteins with an N-terminal domain homologous to dihydrofolate
     synthase (FolC) and a C-terminal domain homologous to dihydropteroate
     synthase (FolP).  These genes are able to complement a Haloferax volcanii mutant that lacks DHFR.  We also show that the Helicobacter pylori
     dihydropteroate synthase can complement an Escherichia coli mutant that
     lacks DHFR.  Activity resides in an N-terminal segment that is homologous to the polypeptide linker that connects the dihydrofolate synthase anddihydropteroate synthase domains in the haloarchaeal enzymes.  The purified recombinant H. pylori dihydropteroate synthase was found to be a flavoprotein.


TITLE:                   A cluster of four genes encoding enzymes for five
                         steps in the folate biosynthetic pathway of
                         Streptococcus pneumoniae
AUTHOR(S):               Lacks, Sanford A.; Greenberg, Bill; Lopez, Paloma
CORPORATE SOURCE:        Biology Department, Brookhaven National Laboratory,
                         Upton, NY, 11973, USA
SOURCE:                  Journal of Bacteriology (1995), 177(1), 66-74
                         CODEN: JOBAAY; ISSN: 0021-9193
DIGITAL OBJECT ID:       10.1128/jb.177.1.66-74.1995
PUBLISHER:               American Society for Microbiology
DOCUMENT TYPE:           Journal
LANGUAGE:                English
AB   Two genes, sulB and sulC, in a folate biosynthetic gene cluster of
     Streptococcus pneumoniae were identified after detn. of the DNA sequence
     between two previously reported genes, sulA and SulD, in a cloned 	segment of chromosomal DNA contg. a mutation to sulfonamide resistance.  The 	gene products, SulB and SulC, correspond to polypeptides of 49 and 21 kDa,
     resp.  SulC has GTP cyclohydrolase activity and catalyzes the first step
     in the folate biosynthetic pathway.  SulB apparently has dihydrofolate
     synthetase activity in that it complements a folC mutant of Escherichia
     coli and thus catalyzes the last step in the pathway.  Prior work showed
     that SulA, a dihydropteroate synthase, and SulD, a bifunctional enzyme,
     catalyze three intervening steps.  Mapping of the mRNA transcribed from
     the operon was consistent with its beginning at a promoter with a -35 site
     (gTGtCc) and an extended -10 site (T-TG-TAaAAT) and its termination at the
     end of a hairpin structure, which would give a transcript 3.745
     nucleotides in length.  SulC showed a considerable conservation of
     sequence by comparison with proven or putative GTP cyclohydrolases from
     four unrelated species, with 38 to 53% of the residues being identical.  
     similar comparison of SulB with dehydrofolate synthetases showed an
     identity of only 26 to 37%.  Overall, comparisons of the five folate
     biosynthetic enzymes in different species suggest that S. pneumoniae is
     related more closely to other gram-pos. bacteria, less closely to
     eukaryotes, and least closely to the gram-neg. E. coli.  The varied
     arrangements of folate biosynthetic genes in different species imply an
     early evolutionary period of fluidity in genomic rearrangement.


Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       


/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	8/23/22